       Case 3:19-mc-80215-WHO Document 67-1 Filed 04/30/20 Page 1 of 2



 1   Folkman LLC                                       Weil, Gotshal & Manges LLP
     Theodore J. Folkman (pro hac vice)                Edward R. Reines (SBN 135960)
 2   ted@folkman.law                                   edward.reines@weil.com
     PO Box 116                                        Derek C. Walter (SBN 246322)
 3   Boston, MA 02131                                  derek.walter@weil.com
 4   Tel: (617) 646-9980                               Silicon Valley Office
                                                       201 Redwood Shores Parkway
 5   Hecht Partners LLP                                Redwood Shores, CA 94065
     Minyao Wang (pro hac vice)                        Tel: (650) 802-3000
 6   mwang@hechtpartnersllp.com
     20 West 23rd St Fifth Floor
 7   New York, NY 10010
 8   Tel: (212) 851-6821

 9   Attorneys for Applicant Illumina Cambridge Ltd.

10
11
                               UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
14
     In re APPLICATION OF ILLUMINA                 Civ. A. No. 19-mc-80215-WHO-TSH
15   CAMBRIDGE LTD. for issuance of
     subpoenas under 28 U.S.C. § 1782              DECLARATION OF MINYAO WANG IN
16
                                                   SURRPOT OF ILLUMINA CAMBRIDGE
17                                                 LTD.’S ADMINSITRATIVE MOTION
                                                   FOR EXPEDITED RULING ON THE
18                                                 PARTIES’ DISCOVERY DISPUTE
19
20

21
22
23
24
25
26
27
28
30
                                 ADMINSITRATIVE MOTION
31
        Case 3:19-mc-80215-WHO Document 67-1 Filed 04/30/20 Page 2 of 2




 1
                               DELARATION OF MINYAO WANG
 2
            1.      I am an attorney licensed to practice law in the State of New York. I am
 3
     admitted pro hac vice to this Court. I am counsel of record to Applicant Illumina Cambridge
 4
     Ltd. (“Illumina Cambridge”)
 5
            2.      I submit this declaration in support of Illumina Cambridge’s Motion for an
 6
     Expedited Ruling on the Parties’ Discovery Dispute.
 7
            3.      To date, Respondents have not produced a single document to Illumina
 8
     Cambridge.
 9
            4.      For the reasons given in the accompanying motion, time is of the essence and
10
     Illumina Cambridge needs an expedited decision from this Court on the production of
11
     documents relating to Switzerland.
12
            I declare under penalty of perjury that the foregoing is true and correct. Executed
13
     within the United States on April 30, 2020.
14
15
     Dated: April 30, 2020
16
                                                           Respectfully submitted,
17
                                                           /s/ Minyao Wang
18                                                         Hecht Partners LLP
                                                           Minyao Wang (pro hac vice)
19                                                         mwang@hechtpartners.com
                                                           20 West 23rd St Fifth Floor
20                                                         New York, NY 10010
21                                                         Tel: (212) 851-6821
                                                           Attorney for Applicant Illumina Cambridge Ltd.
22
23
24
25
26

27
28
30
                                              1
                                      WANG DECLARATION
31
